DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Applicant’s arguments and amendments filed on 9/3/21 have been fully considered.  Upon review of arguments and amendments Examiner did and updated search and determined the Application would be in condition for allowance if incorporating the same limitations across all independent claims.  Applicant agreed to the amendments via an Examiner’s Amendment, as recited below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Clouse (Reg. No. 72,713) on 9/23/21.
The application has been amended as follows: 
1.	(Previously Presented) A method for wireless communication, comprising:
identifying a plurality of different uplink control information (UCI) formats for transmitting UCI in an uplink control channel transmission;

identifying at least a first user equipment (UE) that is to transmit using the first UCI format and a second UE that is to transmit using the second UCI format; and
triggering the first UE to transmit during the first TTI and the second UE to transmit during the second TTI.
2.	(Previously Presented) The method of claim 1, wherein the first set of uplink control channel resources and the second set of uplink control channel resources correspond to a same set of frequency resource interlaces include a set of frequency resource interlace segments within the first TTI and the second TTI.
3.	(Original) The method of claim 2, wherein each frequency resource interlace segment of the set of frequency resource interlace segments comprises a portion of resources of frequency resource interlaces of the set of frequency resource interlaces.
4.	(Previously Presented) The method of claim 1, wherein triggering the first UE to transmit during the first TTI and the second UE to transmit during the second TTI comprises:
transmitting a first uplink grant to the first UE for uplink transmission in the first TTI; and
transmitting a second uplink grant to the second UE for uplink transmission in the second TTI.
5.	(Previously Presented) The method of claim 1, wherein the first set of uplink control channel resources and the second set of uplink control channel resources correspond to different sets of frequency resource interlaces and a set of frequency resource interlace segments within the first TTI and the second TTI.

7.	(Original) The method of claim 1, further comprising:
configuring the first UE or the second UE to drop a scheduling request (SR) transmission using a primary component carrier in a first subframe based at least in part on an identification that a buffer status report (BSR) is to be included in the UCI and transmitted in the first subframe.
8.	(Original) The method of claim 1, further comprising:
configuring the first UE or the second UE to drop periodic channel state information (CSI) from the UCI during a first subframe based at least in part on a payload size of the periodic CSI and an identification that aperiodic CSI is to be transmitted during the first subframe.
9.	(Previously Presented) The method of claim 1, wherein the first set of uplink control channel resources and the second set of uplink control channel resources are in a shared radio frequency spectrum band.
10.	(Currently Amended) A method for wireless communication, comprising:
identifying a plurality of different uplink control information (UCI) formats for transmitting UCI in an uplink control channel transmission;
configuring respective subsets of uplink control channel resources from a set of uplink control channel resources for each UCI format of the plurality of different UCI formats, wherein the respective subsets of uplink control channel resources correspond to a set of frequency resource interlaces within respective transmission time intervals (TTIs) for transmitting the uplink control channel transmission;
configuring at least a first user equipment (UE) to use a first UCI format for transmitting UCI; and
communicating with the first UE to use the first UCI format.

transmitting common signaling to the first UE and one or more other UEs that UCI is to be transmitted using the first UCI format.
12.	(Original) The method of claim 11, wherein the common signaling is physical downlink control channel (PDCCH) signaling transmitted to a plurality of UEs.
13.	(Previously Presented) The method of claim 10, wherein communicating with the first UE comprises:
transmitting an uplink grant to the first UE that indicates that UCI is to be transmitted using the first UCI format.
14.	(Original) The method of claim 10, wherein configuring at least the first UE to use the first UCI format for transmitting UCI further comprises:
prohibiting the first UE from using UCI formats of the plurality of different UCI formats other than the first UCI format.
15.	(Original) The method of claim 10, further comprising:
configuring the first UE to drop a scheduling request (SR) transmission using a primary component carrier in a first subframe based at least in part on an identification that a buffer status report (BSR) is to be included in the UCI and transmitted in the first subframe.
16.	(Original) The method of claim 10, further comprising:
configuring the first UE to drop periodic channel state information (CSI) from the UCI during a first subframe based at least in part on a payload size of the periodic CSI and an identification that aperiodic CSI is to be transmitted during the first subframe.
17.	(Original) The method of claim 10, wherein uplink control channel resources for transmitting the UCI using the first UCI format are in a shared radio frequency spectrum band.

a processor,
memory in electronic communication with the processor, and
instructions stored in the memory and executable by the processor to cause the apparatus to:
	identify a plurality of different uplink control information (UCI) formats	for transmitting UCI in an uplink control channel transmission;
	configure a first set of uplink control channel resources of a first	transmission time interval (TTI) for a first UCI format and a second set of uplink	control channel resources of a second transmission time interval (TTI) for a	second UCI format, wherein the first set of uplink control channel resources and the second set of uplink control channel resources correspond to a set of frequency resource interlaces within the first TTI and the second TTI;
	identify at least a first user equipment (UE) that is to transmit using the	first UCI format and a second UE that is to transmit using the second UCI format;	and
	trigger the first UE to transmit during the first TTI and the second UE to	transmit during the second TTI.
19.	(Previously Presented) The apparatus of claim 18, wherein the set of frequency resource interlaces include a set of frequency resource interlace segments within the first TTI and the second TTI, wherein each frequency resource interlace segment of the set of frequency resource interlace segments comprises a portion of resources of frequency resource interlaces of the set of frequency resource interlaces.
20.	(Original) The apparatus of claim 18, wherein the instructions to trigger the first UE to transmit during the first TTI and the second UE to transmit during the second TTI are executable by the processor to cause the apparatus to:
transmit a first uplink grant to the first UE for uplink transmission in the first TTI; and

21.	(Original) The apparatus of claim 18, wherein the first set of uplink control channel resources and the second set of uplink control channel resources correspond to a different sets of frequency resource interlaces and a set of frequency resource interlace segments within the first TTI and the second TTI, wherein each frequency resource interlace segment of the set of frequency resource interlace segments comprises a portion of resources of frequency resource interlaces of the different sets of frequency resource interlaces.
22.	(Original) The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
configure the first UE or the second UE to drop a scheduling request (SR) transmission using a primary component carrier in a first subframe based at least in part on an identification that a buffer status report (BSR) is to be included in the UCI and transmitted in the first subframe.
23.	(Original) The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
configure the first UE or the second UE to drop periodic channel state information (CSI) from the UCI during a first subframe based at least in part on a payload size of the periodic CSI and an identification that aperiodic CSI is to be transmitted during the first subframe.
24.	(Currently Amended) An apparatus for wireless communication, comprising:
a processor,
memory in electronic communication with the processor, and
instructions stored in the memory and executable by the processor to cause the apparatus to:
	identify a plurality of different uplink control information (UCI) formats	for transmitting UCI in an uplink control channel transmission;
	configure respective subsets of uplink control channel resources from a set of uplink control channel resources for each UCI format of the plurality of , wherein the respective subsets of uplink control channel resources correspond to a set of frequency resource interlaces within respective transmission time intervals (TTIs) for transmitting the uplink control channel transmission;
	configure at least a first user equipment (UE) to use a first UCI format for	transmitting UCI; and
	communicate with the first UE to use the first UCI format.
25.	(Previously Presented) The apparatus of claim 24, wherein the instructions to communicate with the first UE are executable by the processor to cause the apparatus to:
transmit common signaling to the first UE and one or more other UEs that UCI is to be transmitted using the first UCI format.
26.	(Original) The apparatus of claim 25, wherein the common signaling is physical downlink control channel (PDCCH) signaling transmitted to a plurality of UEs.
27.	(Previously Presented) The apparatus of claim 24, wherein the instructions to communicate with the first UE are executable by the processor to cause the apparatus to:
transmit an uplink grant to the first UE that indicates that UCI is to be transmitted using the first UCI format.
28.	(Original) The apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
prohibit the first UE from using UCI formats of the plurality of different UCI formats other than the first UCI format.
29.	(Original) The apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
configure the first UE to drop a scheduling request (SR) transmission using a primary component carrier in a first subframe based at least in part on an identification that a buffer status report (BSR) is to be included in the UCI and transmitted in the first subframe.

configure the first UE to drop periodic channel state information (CSI) from the UCI during a first subframe based at least in part on a payload size of the periodic CSI and an identification that aperiodic CSI is to be transmitted during the first subframe.


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts or record whether taken individually or in combination fail to teach or render obvious Applicant’s amendment “configuring a first set of uplink control channel resources of a first transmission time interval (TTI) for a first UCI format and a second set of uplink control channel resources of a second transmission time interval (TTI) for a second UCI format, wherein the first set of uplink control channel resources and the second set of uplink control channel resources correspond to a set of frequency resource interlaces within the first TTI and the second TTI” in conjunction with the other limitations have overcome the prior arts of record.  An updated search has been performed and no prior art has been found that solely or any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Papasakellariou et al US (8,611,238) teaches multiplexing transmissions of Uplink Control Information (UCI) signals having variable payloads from User Equipments (UEs). The UCI transmission uses a first format type if its size is less than or equal to a predetermined values and it uses a second format type if its size is greater than a predetermined value. When the first format type is used the UE multiplexing is through a first method while when the second format type is used the UE multiplexing is through a second method which is different than the first method. The structure of the second format type is the same as the structure used for the transmission of data information by UEs.
Noh et al US (20170273091) teaches in the case of the UE that can be operated in the FD mode, a bit indicating how the UE operates in the FD mode can be assigned to the UCI format additionally. For instance, if the corresponding bit is set to `0`, it indicates that the UE supports the FD mode. If the bit is set to `1`, the FD mode operation may be indicated in order to inform an operation method. After grasping the bits related to the FD mode operation, the eNB may use them to allocate resources.
Lee US (20140010179) teaches if the UE has available UL data in a higher layer entity (e.g., PDCP entity, RLC entity), the UE may trigger a Buffer Status Report (BSR) procedure (S1302), and then may transmit a Scheduling Request (SR) to an eNB (S1304). However, if the UE has still suffered from getting lacked of channel resources (S1306), the UE may transmit "extra Scheduling Request (xSR)" to MME (S1308). Here, the SR in S1304 is used to request UL resource (e.g., UL-SCH resources) of the public safety band, and the xSR in S1308 is used to request UL resources (e.g., UL-SCH resources) of a commercial band.
None of these references, taken alone or any reasonable combination teach the claim as amended “configuring a first set of uplink control channel resources of a first transmission time interval (TTI) for a first UCI format and a second set of uplink control channel resources of a second transmission time interval (TTI) for a second UCI format, wherein the first set of uplink control channel resources and the second set of uplink control channel resources correspond to a set of frequency resource interlaces within the first TTI and the second TTI” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478